Citation Nr: 1001838	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-38 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
tenosynovitis of the right knee.

2. Entitlement to a rating higher than 10 percent for 
tenosynovitis of the left knee before July 16, 2007, and a 
rating higher than 20 percent, for tenosynovitis of the left 
knee from July 16, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1968 to February 1970 and December 1972 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
December 2007, the RO increased the rating for tenosynovitis 
of the left knee from 10 percent to 20 percent, effective 
July 16, 2007, the date of a VA examination.  

In October 2009, the Veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. Tenosynovitis of the right knee is manifested by flexion 
to 120 degrees with pain and full extension without 
additional functional loss due to pain or instability.

2. From March 23, 2006, tenosynovitis of the left knee was 
manifested by pain and flexion to 90 degrees, extension was 
limited to 10 degrees due to functional loss due to pain, 
instability was not demonstrated.

3. From July 16, 2007, the tenosynovitis of the left knee 
disability is manifested by limitation of extension to 10 
degrees without limitation of flexion to 30 degrees or slight 
instability. 



CONCLUSIONS OF LAW

1 The criteria for a rating higher than 20 percent for 
tenosynovitis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5024, 5260, 
5261, 5257 (2009). 

2. The criterion for a separate 10 percent rating for 
limitation of extension from March 23, 2006, for 
tenosynovitis of the left knee have been met; the criteria 
for a rating higher than 20 percent based on limitation of 
flexion or instability from July 16, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5257, 5260, 5261 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696, (2009).


Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005, in February 2006, and in May 
2007.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that 
the symptoms had increased and the effect that worsening had 
on employment

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in June 2008 and in August 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, lay statements and has afforded the 
Veteran VA examinations in August 2005, in March 2006, in 
July 2007, and in April 2009.  

The Veteran has argued that at least one VA examination, in 
March 2006, was inadequate because it was not conducted by a 
physician.  There is no regulatory requirement that a VA 
examination be conducted by a physician.  As the examination 
was adequate for rating purposes as were the other VA 
examinations and in the absence of evidence of a material 
change in the disabilities, a reexamination under 38 C.F.R. 
§ 3.327 is not warranted. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupation 
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).


Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59.  

For the tenosynovitis of each knee, the disability is rated 
under Diagnostic Code 5024.  Under Diagnostic Code 5024, 
tenosynovitis is rated as degenerative arthritis. Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion for the specific joint 
involved.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees.  The criterion for 
the next higher rating, 20 percent, is flexion limited to 30 
degrees, and the criterion for a 30 percent rating, the 
maximum schedular rating, is flexion limited to 15 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  The criterion for 
the next higher rating, 20 percent, is extension limited to 
15 degrees, and the criterion for a 30 percent rating is 
extension limited to 20 degrees.  38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.



Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257.  Under Diagnostic Code 5257, the criterion for a 
10 percent rating is slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating, the next highest rating 
available to the Veteran requires severe impairment due to 
recurrent subluxation or lateral instability.  

Facts 

The Veteran filed the current claims for increase in April 
2005.

On VA examination in August 2005, the Veteran complained of 
pain, stiffness and swelling.  He described both knees as 
stable without dislocation or recurrent subluxation.  Flare-
ups did occur with continued activity and the Veteran had 
difficulty with stairs and he is in constant pain during work 
in a warehouse.  

On physical examination, extension was normal, bilaterally.  
Flexion was limited to 115 degrees with pain and with 
repetitive use.  The examiner found the gait to be guarded, 
but there was no ankylosis.  The knees were stable 
bilaterally but with crepitus.  The diagnosis was bilateral 
patellar tendonitis of the knees with postsurgical residuals.

On VA examination in March 2006, the Veteran complained of 
pain with weakness, stiffness, swelling, instability, 
locking, and lack of endurance.  No additional limitation or 
function occurred during a flare-up.  He used a cane when he 
is not working.  He did not have any episodes of dislocation 
or subluxation.  

The Veteran had active range of motion from 0 to 90 degrees.  
He had full extension.  The medial and lateral collateral 
ligaments and the anterior and posterior cruciate ligaments 
were stable.  The medial and lateral meniscuses were normal 
as demonstrated on the McMurray's test.  The examiner 
reported that the Veteran noted pain on extension at 10 
degrees with no pain from 10-90 degrees.  

There was no change or limitation in motion upon repeated and 
resisted testing.  Other than pain, there was no objective 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding 
movement.  The Veteran did have a slow abnormal gait favoring 
the right knee with the use of a cane but could stand without 
pain or difficulty and able to stand on his toes and heels 
but could not squat without pain or difficulty.  X-rays 
showed degenerative changes, but there was no evidence of 
joint effusion or intra-articular or periarticular soft 
tissue calcifications.  The diagnosis was degenerative joint 
disease of the knee resulting in pain, including pain on 
repeated use and during flare-ups, fatigue, weakness, lack of 
endurance, and incoordination.  None of these factors 
resulted in a change upon repeated testing in the range of 
motion or in additional limitation.

On July 16, 2007, the Veteran underwent a third VA 
examination stating he had increasing knee pain with the left 
worse than the right and he no longer responded to pain 
medication or injections.  The left knee was in constant pain 
with swelling at the end of the day.  There was an occasional 
severe and sharp pain going up the leg.  The pain worsened 
with walking, going up and down stairs, exiting and entering 
vehicles, sitting more than 15 minutes, bending, and rotating 
the knee.  The knee gave out rarely and he had not fallen but 
he did experience locking about once a month.  His left knee 
flared up about 3-4 times per year and he lost 2 to 3 days of 
work during a flare-up.  He uses a cane during flare-ups and 
he has a decrease in his ability in weight bearing, bending, 
and lifting.  He wore a brace all the time on his left knee. 

The right knee had chronic pain with occasional swelling and 
flare-ups but not as often as the left.  It did not lock, 
give out, or result in falls.  The right knee had a flare-up 
about 1 to 2 times a year with swelling lasting 2-3 weeks.  
This results in a decrease in activity but no loss of work.  
He did not have any episodes of dislocation or subluxation 
with either knee.




As for work, the Veteran was able to rest, but he could no 
longer drive a truck or forklift due to the pain.  He was 
also limited in heavy lifting, prolonged walking or sitting.  
Upon examination, the Veteran had an antalgic limping gait 
favoring his left side and he avoided weight bearing.  The 
right knee did not exhibit redness, swelling, warmth or 
guarding.  It was tender to palpation along the medial and 
lateral joint line.  There was positive crepitus.  The left 
knee was warm with some boney enlargement but no swelling or 
redness.  It was tender with guarding about the lateral and 
medial aspect and there was positive crepitus.

Active flexion of the right knee was to 120 degrees with pain 
at 120.  Active flexion for the left knee was to 115 degrees.  
The Veteran had full extension.  His medial lateral 
collateral ligaments and the anterior and posterior cruciate 
ligaments were normal.  The McMurray's test was negative 
bilaterally.

The diagnosis was right knee tendonitis status post surgery 
with mild degenerative joint disease and left knee tendonitis 
status post surgery with mild degenerative joint disease and 
significant limitations.  In the examiner's opinion, repeated 
use resulted in pain but no additional limitation with the 
right knee but the left knee disability resulted in pain, 
including pain upon repeated use and during flare-ups, 
fatigue, weakness, lack of endurance, and incoordination.

In April 2009, the Veteran had an antalgic limp and he could 
not squat.  His heel and toe walking was intact.  The right 
knee had no redness, swelling, warmth, or weakness.  There 
was tenderness to palpation of the lateral and posterior 
aspects, and positive cracking.  Range of motion was 0 to 120 
degrees of flexion with pain from 100 to 127 degrees.  The 
right knee had full extension with pain.  The left knee 
exhibited a bony enlargement of the knee without redness, 
swelling, or warmth.  

The left knee had flexion to 125 degrees.  The left knee 
extension began at 10 degrees with pain.  There was positive 
crepitus and tenderness without guarding all around the left 
knee, mostly the lateral aspect.  

Bilaterally, the medial lateral collateral ligaments and the 
anterior and posterior cruciate ligaments were normal.  The 
McMurray's test was negative bilaterally.  Repetition brought 
about an increase in pain and fatigue in the right knee but 
no change in the range of motion.  In the left knee, there 
was an increase in pain, fatigue, and some incoordination of 
movement /weakness, but there was no change in the range of 
motion.  The diagnosis was moderate traumatic arthritis of 
the knees.  The examiner noted that bilateral knee condition 
limited the Veteran from prolonged walking or sitting, heavy 
lifting, or heavy manual working and no bending/squatting, or 
kneeling with a limited ability to climb stairs or drive.

The Veteran has submitted statements from his ex-wife and a 
friend, describing the pain the Veteran experienced.  The 
Veteran has stated that pain medication has failed to 
alleviate the pain and his occupation as a warehouse worker 
required a lot of walking.  He stated that an examiner moved 
each leg farther then the Veteran could do on his own.    

Analysis

Right Knee

As for limitation of flexion, throughout the pendency of the 
appeal, flexion was at its worst limited to 90 degrees due to 
pain.  As the criterion for a 30 percent rating for 
limitation of flexion under Diagnostic Code 5260 is flexion 
limited to 15 degrees and as 90 degrees does not more nearly 
approximate or equate to 15 degrees, considering functional 
loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion 
for a rating higher than 20 percent rating for limitation of 
flexion under Diagnostic Code 5260 has not been met. 

As for limitation of extension, throughout the pendency of 
the appeal, extension has been at zero degrees.  As the 
criterion for a 10 percent rating is extension limited to 10 
degrees and as 0 degrees equates to normal or no limitation 
of extension, a separate 10 percent rating is not warranted, 
considering functional loss under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and the criterion for a separate rating for 
extension under Diagnostic Code 5261 has not been met. 

Although the Veteran has complained of instability, neither 
recurrent subluxation or lateral instability has been shown.  
In the absence of evidence of slight recurrent subluxation or 
lateral instability of the knee, the criterion for a separate 
rating under Diagnostic Code 5257 has not been met.

As the preponderance of the evidence is against a rating 
higher than 20 percent for tenosynovitis of the right knee, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Left Knee

A Rating Higher Than 10 Percent Before July 16, 2007

Before the VA examination on July 16, 2007, left knee flexion 
was limited, at most, to 90 degrees with pain.  As the 
criterion for a 20 percent rating for limitation of flexion 
under Diagnostic Code 5260 is flexion limited to 30 degrees 
and as 90 degrees does not more nearly approximate or equate 
to 30 degrees, considering functional loss under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the criterion for a rating higher 
than 10 percent rating for limitation of flexion under 
Diagnostic Code 5260 has not been met.

As for limitation of extension from March 23, 2006, extension 
has been limited by pain to 10 degrees, which meets the 
criterion for a separate 10 percent rating for limitation of 
extension under Diagnostic Code 5261, considering functional 
loss under 38 C.F.R. §§ 4.40, 4.45, 4.59.   But as extension 
is not limited to 15 degrees, the criterion for a 20 percent 
for limitation of extension under Diagnostic Code 5261 has 
not been met, considering functional loss under 38 C.F.R. §§ 
4.40, 4.45, 4.59.

And in the absence of evidence of slight recurrent 
subluxation or lateral instability, a separate 10 percent 
rating under Diagnostic Code 5257 is not warranted.


A Rating Higher Than 20 Percent from July 16, 2007 

As for limitation of flexion, flexion was at its worst 
limited to 115 degrees due to pain.  As the criterion for a 
30 percent rating for limitation of flexion under Diagnostic 
Code 5260 is flexion limited to 15 degrees and as 115 degrees 
exceeds 15 degrees, a rating higher than 20 percent for 
limitation of flexion is not warranted, considering 
functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59.

As for limitation of extension from March 3, 2006, as 
extension is not limited to 15 degrees, the criterion for a 
20 percent for limitation of extension under Diagnostic Code 
5261 has not been met, considering functional loss under 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Although the Veteran has complained of instability, objective 
evidence of slight recurrent subluxation or lateral 
instability has not been shown and a separate 10 percent 
rating under Diagnostic Code 5257 is not warranted.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for tenosynovitis of the 
right knee is denied.

A rating higher than 10 percent for tenosynovitis of the left 
knee before July 16, 2007 based on limitation of flexion or 
instability is denied. 

A separate rating of 10 percent for limitation of extension 
for tenosynovitis of the left knee from March 23, 2006, is 
granted, subject to the law and regulations, governing the 
award of monetary benefits. 

A rating higher than 20 percent for tenosynovitis of the left 
knee based on limitation of flexion or instability from July 
16, 2007, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


